It is hereby found plaintiff has not made a claim against a department, institution, or agency of the State, has not alleged negligence on the part an agent or employee of the state, and has failed to file his claim within the three-year statute of limitations.  Since these things are required to state a claim and for jurisdiction under the Tort Claims Act, G. S. 143-291 et seq., the Industrial Commission therefore lacks personal and subject matter jurisdiction and the plaintiff has failed to state a claim upon which relief can be granted and plaintiff's claim is hereby dismissed with prejudice due to lack of personal subject matter jurisdiction and a failure to state a claim upon which relief can be granted.
No costs are assessed.
This ___ day of September 1999.
S/_____________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ CHRISTOPHER SCOTT COMMISSIONER
S/_____________ RENEE C. RIGGSBEE COMMISSIONER